Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 12-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure does not teach “an addition of the anti-corrosive material-coated graphene sheets the anti-corrosive pigment or sacrificial metal”.  There is no teaching in the disclosure that additional coated graphene sheets are used to replace the pigment or metal deposited on the surface of the graphene sheets.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 12-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The dependent claims do not cure the deficiencies.
Claim 1 recites the limitation "an addition of the anti-corrosive material-coated graphene sheets replaces the anti-corrosive pigment or sacrificial metal".  It is unclear if applicant is claiming an actual step of replacement of the coating of pigment deposited on the graphene sheets in step b with additional coated graphene sheets such that coated graphene sheets are applied to the surface of graphene sheets and the pigment coating is removed OR if applicant is attempting to define a property of the coated graphene sheets.  For the purpose of examination, coated graphene sheets which have an anti-corrosion property will meet the claim limitation.
Claims 1-10 and 12-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: Claim 1 recites the limitation "an electron-conducting polymer is selected from the group consisting of"; however, the claim does not previously .
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5, 7-10, 14-15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Costa (US 2016/0168391) in view of Wang (US 2015/0044565) and Kamai (US 2015/0303487).
	Regarding Claim 1, Costa teaches a method of inhibiting corrosion of a structure or object having a surface, said method comprising (i) coating at least a portion of the surface with a coating suspension comprising multiple graphene sheets, metals, and a resin binder dispersed or dissolved in a liquid medium ([0047], [0068]); and (ii) at least partially removing said liquid medium from said coating suspension upon completion of said coating step to form a protective coating layer on said surface ([0074]).
	Costa teaches the composition including metal coated carbon materials ([0065-0067]).  Costa also teaches the graphene sheets can be processed in the presence of the metals ([0038], [0044]).  Costa teaches applications including electrodes ([0090]).  Costa does not explicitly teach the graphene sheets coated with a thin film of an anti-corrosive pigment or sacrificial metal prepared by the claimed process; however, Wang teaches graphene sheets having a metal film thereon desirable for use in anode layers ([0028]) wherein the film is produced by providing a continuous film of graphene sheets ([0057]), depositing metal onto the film to form a coated film ([0058]), mechanically braking the coated film into pieces of coated sheets ([0059]), and dispersing the coated pieces into a liquid medium of a subsequent 
	Castor teaches polyacetylene (PAc), polypyrrole (PPy), polyaniline (PAni), and polythiophene (PTh).  Castor does not explicitly teach the claimed polymer; however, polyparaphenylene is a known electrically conductive polymer in the art (Kamai [0206]).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of Castor to include conductive polymers as taught in Kamai, because they are known conductive polymers in the art and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the coating of Castor with a polymer as taught in Kamai.
	Regarding Claims 3-4, Costa teaches the graphene sheets being functionalized and having carbon to oxygen ratios overlapping the claimed concentrations ([0033]).  Costa teaches graphene sheets present in the composition in an amount of from about 0.01 to about 90 weight percent based on the total weight of the metal and graphene ([0037]).  Costa does not explicitly teach the weight fraction of graphene sheets based on total coating suspension excluding the liquid medium; however, Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05 II A.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to optimize the graphene concentration, as 
	Regarding Claim 5, Castor teaches the claimed resins ([0047-0052]).
	Regarding Claim 7, Castor teaches carriers ([0041]).
	Regarding Claims 8 and 9, Wang teaches thicknesses overlapping the claimed range ([0022]).  Wang teaches the claimed coverage area ([0029]).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05 I.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to select the thickness and coverage of the combined references to be those taught by Wang, including those within the claimed ranges, because Wang teaches they are suitable for use with the invention.
	Regarding Claim 10, Castor teaches carbon black, carbon fibers, and carbon nanotubes.
	Regarding Claims 14-15, Castor teaches hydroxyl group or carboxyl group functionalities ([0033]).
	Regarding Claim 21, Castor teaches said binder resin contains methacrylate ([0047]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Costa (US 2016/0168391) in view of Wang (US 2015/0044565) and Kamai (US 2015/0303487) as applied to claims 1, 3-5, 7-10, 14-15, and 21 above, and further in view of Saidi (US 20040197669).
	Regarding Claim 2, Costa teaches drying the applied coating ([0074]).  Costa teaches the metal is selected from aluminum, zinc, beryllium, magnesium, and alloys ([0008]).  The combined references do not explicitly teach zinc phosphate; however, anode materials including transition metal phosphates are known in the art (Saidi [0051]).  It would have been prima facie obvious to one of ordinary skill in the art .
	
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Costa (US 2016/0168391) in view of Wang (US 2015/0044565) and Kamai (US 2015/0303487) as applied to claims 1, 3-5, 7-10, 14-15, and 21 above, and further in view of Yousefi (Yousefi, Self-alignment and high electrical conductivity of ultralarge graphene oxide-polyurethane nanocomposites, J. Mater. Chem., 2012, 22, pg. 12709-12717).
	Regarding Claim 6, Castor is silent as to the alignment of the sheets; however, Yousefi teaches graphene alignment along the in-plane direction producing desirable electrical conductivity and percolation threshold values (abstract).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to provide the sheets of Castor in alignment with the plane direction of the substrate, as suggested by Yousefi, in order to achieve desirable electrical conductivity and percolation threshold properties.

Claims 12-13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Costa (US 2016/0168391) in view of Wang (US 2015/0044565) and Kamai (US 2015/0303487) as applied to claims 1, 3-5, 7-10, 14-15, and 21 above, and further in view of Lonkar (Lonkar, Recent Advances in Chemical Modifications of Graphene, Nano Research 2015, 8(4), pg. 1039-1074).
	Regarding Claims 12-13 and 16-17, Castor teaches hydroxyl group or carboxyl group functionalities ([0033]).  The combined references do not explicitly teach the claimed functional groups; however, Lonkar teaches chemical functionalization of graphene for tuning its structure for improved stabilization and modification of graphene.  Lonkar teaches methylated aryne modified graphene for .
	
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Costa (US 2016/0168391) in view of Wang (US 2015/0044565) and Kamai (US 2015/0303487) as applied to claims 1, 3-5, 7-10, 14-15, and 21 above, and further in view of Licari (Licari, Adhesives Technology for Electronic Applications: Materials, Processing, Reliability, Second Edition, William Andrew, 6/24/2011, pg. 82).
	Regarding Claim 18, Castor teaches the composition including a curing agent ([0056]).    Castor is silent as to the concentration of curing agent; however, curing agent amount is a known result effective variable for achieving optimum polymerization and complete cure in the art (Licari, pg. 82 1st para.).  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to provide the curing agent of Castor in an optimized concentration, as suggested by Licari, in order to achieve optimum polymerization and curing.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Costa (US 2016/0168391) in view of Wang (US 2015/0044565) and Kamai (US 2015/0303487) as applied to claims 1, 3-5, 7-10, 14-15, and 21 above, and further in view of Shikauchi (US 2016/0160079).
Regarding Claim 19, Castor does not explicitly teach the claimed resins; however, Shikauchi teaches polymer resin compositions with graphene wherein the resin includes pentaerythritol polyglycidyl ether ([0115], [0180]).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the resins of Castor to include materials as taught in Shikauchi because they are known polymer components for graphene composites and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the composite of Castor with known polymer components as taught in Shikauchi.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Costa (US 2016/0168391) in view of Wang (US 2015/0044565) and Kamai (US 2015/0303487) as applied to claims 1, 3-5, 7-10, 14-15, and 21 above, and further in view of Lee (US 2012/0077039).
	Regarding Claim 20, Castor does not explicitly teach the claimed resins; however, Lee teaches polymer resin compositions with graphene wherein the resin includes glycerol triglycidyl ether ([0019]).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the resins of Castor to include materials as taught in Lee because they are known polymer components for graphene composites and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the composite of Castor with known polymer components as taught in Lee.
Response to Arguments
Applicant’s arguments, see amendments, filed 10/11/2021, with respect to the previous prior art rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as discussed above.


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TABATHA L PENNY/Primary Examiner, Art Unit 1712